Order filed September 27, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00555-CR
                                   ____________

                   MARLON BRANDON VALDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1622557

                                     ORDER

      The clerk’s record in this case was due September 6, 2022. See Tex. R. App.
P.35.2. On September 7, 2022, the clerk of this court sent a letter to the Harris
County District Clerk, informing her that the record had not been filed.

      The court has not received a request for an extension of time to file the
record. The record has not been filed with the court. We therefore issue the
following order.

      We order the Harris County District Clerk, to file the record in this appeal on
or before October 27, 2022.

                                  PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.